Title: General Orders, 9 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Saturday October 9th 1779
          Parole Ommenburg—  C. Signs Pemberton Quebec—
        
        The General flatters himself that every officer from a consciousness of it’s being his duty and a laudable desire of becoming well

acquainted with the new system of regulations, has paid all that care and attention to the study of them which the importance of the case requires, but lest there should be any who (by absence or other causes) have not had opportunity of perfecting themselves therein, he earnestly recommends to them the closest application. They will not only consider the aukwardness of a situation which betrays ignorance of essential duty, but the fatal consequences which may result from it in a critical moment.
        The Inspector General and his Assistants will have it in charge shortly to go into a full examination and inquiry into these matters.
        The board of Field Officers appointed by the orders of the 10th of September to ascertain the relative rank of Captains Cleft and Titus Watson of the Connecticutt line previous to the promotion of the former to a Majority and to inquire into the principles upon which the promotion was made, have made the following report.
        [“]The Board having considered the respective claims of Major Cleft and Captain Watson, previous to his (Major Clefts promotion to a Majority) and having also considered their evidences & papers are unanimously of opinion that Major Cleft was intitled to take rank and command of Captn Watson previous to his (Major Cleft’s) promotion and that the only principle which induced his promotion was that of his being an elder Captain than Captain Watson.”
      